EXHIBIT 10.15
 
THIRD AMENDMENT OF AMENDED AND RESTATED CREDIT AGREEMENT,
BORROWING BASE REDETERMINATION AND LIMITED WAIVER
 
THIS THIRD AMENDMENT OF AMENDED AND RESTATED CREDIT AGREEMENT, BORROWING BASE
REDETERMINATION AND LIMITED WAIVER (this “Amendment”), dated as of July 20,
2010, is by and among SEFTON RESOURCES, INC., a British Virgin Islands
corporation (“Parent”), TEG OIL & GAS U.S.A., INC., a Colorado corporation
(“TEGOG”), TEG MIDCONTINENT, INC., a Colorado corporation (“TEGMC”), and BANK OF
THE WEST, a California corporation (“BOTW”). Parent, TEGOG and TEGMC are herein
collectively referred to as “Borrowers.”
 
RECITALS
 
A.           Borrowers and BOTW entered into an Amended and Restated Credit
Agreement dated as of October 21, 2008, as heretofore amended (as so amended,
the “Credit Agreement”). Capitalized terms used herein but not defined herein
shall have the same meanings as set forth in the Credit Agreement.
 
B.           Borrowers and BOTW desire that this Amendment be executed and
delivered in order to amend certain terms and provisions of the Credit
Agreement, to evidence a Borrowing Base redetermination and to provide for a
limited waiver of certain covenants contained in the Credit Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.           Credit Agreement . The Credit Agreement shall be, and hereby is,
amended as follows, effective as of the date hereof:
 
(a)           The following new definition shall be inserted in proper
alphabetical order in Section 1.1 of the Credit Agreement:
 
“Debt Service Coverage Ratio” means, at any time, as to any Person, the ratio
of: (a) such Person’s EBITDAX for the then most recently completed four
consecutive Fiscal Quarters of such Person, determined on a Consolidated basis
in accordance with GAAP; to (b) the sum of all principal and interest payments
made on indebtedness by such Person (excluding any such payments made by the
issuance of equity in such Person) for the then most recently completed four
consecutive Fiscal Quarters of such Person, determined on a Consolidated basis
in accordance with GAAP.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In lines 1 and 2 of the definition of “Maturity Date” in Section
1.1 on page 7 of the Credit Agreement, “February 28, 2011” shall be substituted
for “August 31, 2010.”
 
(c)           The following shall be inserted just prior to the period at the
end of Section 2.1(c) on page 11 of the Credit Agreement:
 
, or (8) issue a Letter of Credit if, after such Letter of Credit is issued, the
sum of the face amounts of all Letters of Credit outstanding hereunder would
exceed $1,000,000.
 
(d)           The following shall be substituted for Section 6.2(a)(2) on page
32 of the Credit Agreement:
 
(2)           Borrowers will not permit the Debt Service Coverage Ratio of
Parent, determined on a Consolidated basis, to be less than 1.25:1.00 at any
time on or after September 30, 2010.
 
(e)           The following shall be substituted for Section 4(b) of Exhibit E
on page E-2 of the Credit Agreement:
 
(b)            
Debt Service Coverage Ratio:
     
  Actual
     
  (1)            
Parent’s Consolidated EBITDAX
       
for most recently completed four
       
consecutive Fiscal Quarters:
 
$__________
           
  (2)
Consolidated principal and interest
       
payments of Parent for most
       
recently completed four consecutive
       
Fiscal Quarters:
 
$__________
           
  Debt Service Coverage Ratio
     
  of Parent ((1)/(2)):
 
  ______/1.00
         
  Minimum Per Agreement:
 
       1.25/1.00

 
2.           Borrowing Base Redetermination.  BOTW has performed the
regularly-scheduled June 1, 2010 Borrowing Base redetermination, resulting in
the Borrowing Base being set at $7,000,000 until the effective date of the
ensuing Borrowing Base redetermination pursuant to the terms of the Credit
Agreement.
 
3.           Limited Waiver.  BOTW hereby waives compliance by Borrowers with
the following covenants contained in the Credit Agreement, subject to the
conditions set forth below:
 
(a)           Borrowers’ covenant in Section 6.1(b)(2) of the Credit Agreement
to have furnished BOTW with the unaudited Consolidated and consolidating
financial statements of Parent for the Fiscal Quarter ending March 31, 2010 not
later than 45 days after the end of such Fiscal Quarter; provided that said
financial statements shall be provided to BOTW not later than 105 days after the
end of such Fiscal Quarter; and
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Borrowers’ covenant in Section 6.2(a)(1) of the Credit Agreement
that Parent would maintain a Current Ratio of not less than 1.00:1.00 at all
times on or before June 30, 2010; provided that Parent shall maintain a Current
Ratio of not less than 1.00:1.00 at all times on or after September 30, 2010.
 
4.           Loan Documents.  All references in any document to the Credit
Agreement shall be deemed to refer to the Credit Agreement, as amended pursuant
to this Amendment.
 
5.           Certification by Borrowers.  Borrowers hereby certify to BOTW that,
as of the date of this Amendment, after giving effect to the provisions hereof:
(a) all of Borrowers’ representations and warranties contained in the Credit
Agreement are true, accurate and complete in all material respects, (b)
Borrowers have performed and complied with all agreements and conditions
required to be performed or complied with by Borrowers under the Credit
Agreement and/or any Loan Document on or prior to this date, and (c) no Default
or Event of Default has occurred under the Credit Agreement.
 
6.           Conditions Precedent.  The obligations of the parties under this
Amendment are subject, at the option of BOTW, to the prior satisfaction of the
condition that Borrowers shall have delivered to BOTW the following (all
documents to be satisfactory in form and substance to BOTW and, if appropriate,
duly executed and/or acknowledged on behalf of the parties other than BOTW):
 
(a)           This Amendment.
 
(b)           A fee in the amount of $35,000, payable to BOTW in connection with
the extension of the Maturity Date being made pursuant to the terms hereof.
 
7.           Continuation of the Credit Agreement.  Except as specified in this
Amendment, the provisions of the Credit Agreement shall remain in full force and
effect.
 
8.           Expenses.  Borrowers shall pay all expenses incurred in connection
with the transactions contemplated by this Amendment, including without
limitation all fees and expenses of the attorney for BOTW and any and all filing
and recording expenses.
 
9.           Miscellaneous.  This Amendment shall be governed by and construed
under the laws of the State of Colorado and shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns. This
Amendment may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument.
 
 
[SIGNATURES ON FOLLOWING PAGE]


 
-3-

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first above written.
 

 
SEFTON RESOURCES, INC.
         
By:
/s/ Jim Ellerton
   
     Jim Ellerton,
   
     Chief Executive Officer
             
TEG OIL & GAS U.S.A., INC.
         
By:
/s/ Jim Ellerton
   
     Jim Ellerton,
   
     Chairman
             
TEG MIDCONTINENT, INC.
         
By:
/s/ Jim Ellerton
   
     Jim Ellerton,
   
     Chairman
             
BANK OF THE WEST
         
By:
/s/ Duc Duong
   
     Duc Duong,
   
     Vice President

 
 
-4- 

--------------------------------------------------------------------------------

 